 

Exhibit 10.1

 

SERVICES AGREEMENT

 

THIS SERVICES AGREEMENT (the “Agreement”) is entered into as of January 13, 2017
by and between uSell.com, Inc., a Delaware corporation and its Affiliates
(collectively, the “Service Provider”) and XXXX, a Delaware limited liability
company (the “Company”). Capitalized terms not defined herein shall have the
meaning given to such terms in the LLC Agreement (as defined herein).

 

WHEREAS, the Service Provider is engaged in the purchasing of cell phones, smart
phones, tablets and related accessories (“Inventory”), refurbishing or repairing
such Inventory and reselling such Inventory (the “Business”) and its personnel
(“Personnel”) have experience in all aspects of the Business;

 

WHEREAS, XXXXXX, a Delaware limited liability company that is a member of the
Company (“XXX”) and the Service Provider, also a member of the Company, formed
the Company and are entering into a Limited Liability Company Agreement as of
the date hereof (the “LLC Agreement”) to set forth the respective rights,
privileges, preferences and obligations as members of the Company, including
their rights to receive distributions of cash (“Distributions”) from the
Company;

 

WHEREAS, the Company wishes to engage the Service Provider to provide, and the
Service Provider wishes to provide, administrative and inventory management
services to the Company, either directly or through one or more of its wholly
owned Affiliates including, but not limited to, (i) the purchase, shipping,
distribution and sales of Inventory, (ii) the provision of back office services
such as accounting, financial reporting, preparation of financial statements,
billing, collection of accounts receivable, payment of accounts payable, quality
assurance, the triage and classification of Inventory in accordance with its
quality and resale value, (iii) the warehousing of the Inventory and the
maintenance of a “virtual warehouse” to separate the Inventory of the Company
from that of the Service Provider, (iv) the maintenance of the Company’s
relationships with vendors and customers, (v) preparation, filing and payment of
state and federal regulatory and tax filings and maintenance of the books and
records of the Company and (vi) the provision of such other services to the
Company as the Service Provider currently provides, and from time to time during
the term of this Agreement provides, for its own Business, including the
services required to be undertaken by the Company as set forth in Sections 3.3,
8.1, 8.2 and 9.4 (with XXXX’s review, oversight, input and consent) of the LLC
Agreement (collectively, the “Services”);

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, the Service Provider and the Company agree as follows:

 

ARTICLE I

RETENTION; SERVICES
AND POWERS OF THE SERVICE PROVIDER

 

1.1.         Retention of the Service Provider. The Company hereby engages the
Service Provider to exclusively provide the Services to the Company as provided
in this Agreement.

 

 

 

 

1.2.         Key Personnel. The Service Provider shall make available to the
Company the Service Provider’s Personnel of the same level of experience and the
same number of Personnel as the Service Provider engages such Personnel for its
own Business. Provided, however, the parties acknowledge that under a Note
Purchase Agreement of even date herewith (the “NPA”), the Service Provider is
borrowing $8,660,000 from an Affiliate of the Company which will used for a
business which is competitive with the Business. For all purposes under this
Agreement, the parties agree that the Service Provider shall be entitled to
purchase Inventory for the Service Provider’s account and not for the Company’s
account until the Service Provider has no available capital to purchase
Inventory for its own account.

 

1.3.         Standard of Performance and Care. The Service Provider agrees that
in providing the Services under this Agreement it shall (i) provide such
Services in accordance with the LLC Agreement in good faith, (ii) exercise the
same standard of care, skill, prudence, consistency, quality and diligence as
the Service Provider applies and has historically applied with respect to its
Personnel and in the conduct of the Service Provider’s Business, including
specifically with respect to the Inventory purchased by the Service Provider on
behalf of the Company and (iii) pursue the Business on behalf of the Company in
the same manner and with the same standards as it pursues and has historically
pursued on behalf of its own business. In exercising any of its rights or
performing its duties under this Agreement, the Service Provider shall perform
its obligations under this Agreement in a manner that satisfies and is in
accordance and material compliance with all applicable laws, rules and
regulations and is in accordance and compliance with the LLC Agreement.

 

1.4.         Inventory Management. The Service Provider covenants that it shall
maintain “virtual” warehouses to manage, account for and hold the Inventory
separate and apart from any inventory purchased or held for its own account. The
Service Provider will purchase Inventory on behalf of the Company under purchase
orders that are separate from any purchase order for the Service Provider’s own
Business (i.e., no “split” purchase orders). Except in accordance with this
Agreement, the Service Provider shall not commingle any Inventory purchased on
behalf of the Company and inventory purchased for its own account, and shall in
all events separately track and account for, any Inventory it purchases on
behalf of the Company and inventory it purchases for its own account, including
any related information such as sales, revenue, expenses, identification,
shipping, distribution, points of sale, location, invoicing, data entry and
books and records.

 

1.5.         Cash Management. The Service Provider shall request release and
disbursement of funds to purchase Inventory on behalf of the Company as set
forth in, and shall otherwise comply in all respects with, Section 2.9 of the
LLC Agreement.

 

1.6.         Cooperation. In connection with the provision and receipt, as
applicable, of Services, the parties shall cooperate with each other with regard
to the exchange of information and the conduct of the Business.

 

1.7.         Insurance. The Service Provider shall (i) at the Company’s expense,
within ten (10) Business Days after the date of this Agreement, obtain and
maintain property insurance on behalf of the Company covering all of the
Company’s insurable properties (including, the Inventory) and general liability
insurance, in each case in amounts acceptable to the Company (and in the case of
Inventory in an amount equal to at least the cost of the Company’s Inventory),
and (b) cause all premiums on such insurance policies to be paid in a timely
manner.

 

 2 

 

 

ARTICLE II

COMPENSATION OF THE
SERVICE PROVIDER; FEES AND EXPENSES

 

2.1.         Service Provider Compensation. The Service Provider’s compensation
for the Services provided to the Company hereunder, shall be solely the right to
receive the Distributions allocated to it pursuant to the LLC Agreement, and for
the avoidance of any doubt, except as provided in this Section 2.1, the Service
Provider shall not be entitled to any compensation or reimbursement of costs
(including rent) or expenses for providing the Services. Notwithstanding the
foregoing, the Company shall be responsible for and pay (i) all expenses for the
following items with respect to the Business, which are separately tracked by
the Service Provider: payments to vendors or consultants for Inventory, cost of
Inventory, third party sales commissions on purchases or sales of the Company’s
Inventory, inbound shipping costs, eBay/Paypal/Amazon fees, outbound shipping
costs (only when separately tracked), (ii) all third-party auditing expenses
relating to an audit but only to the extent that XXXX has requested an audit of
the Company and third-party accounting expenses reasonably necessary to prepare
tax returns of the Company, provided that the Service Provider shall obtain
XXXX’s prior written consent to the accountant(s) or accounting firm that will
prepare such tax returns, which consent will not be unreasonably withheld, and
(iii) its allocable share of outbound shipping costs (when not separately
tracked in accordance with Section 2.1(i) above), direct repair and
refurbishment expenses (including direct labor and supplies such as boxes, lens
tape, etc.), cellular, smart phone, and tablet supplies (parts, unlocking fees,
ESN checks, etc.) and any other expenses that are not separately tracked
pursuant to Section 2.1(i) above with respect to the Company’s Business for the
prior calendar month based on the number of cell phones, smart phones, tablets
and related accessories sold or processed, as applicable, by the Company in such
prior month over the aggregate number of cell phones, smart phones, tablets and
related accessories sold or processed, as applicable, by the Company and the
Service Provider, provided, however, that all such costs and expenses are
consistent with the Service Provider’s practices with respect to its own
inventory and business; provided further, however, that the costs to be
reimbursed by the Company pursuant to Section 2.1(iii) shall not be paid by the
Company to the Service Provider until the Inventory attributable to such costs
has been sold by the Company. The Service Provider will provide XXXX with
supporting detail and calculations of the costs and expenses to be paid by the
Company under this Section 2.1.

 

2.2.         Service Provider Expenses. Except as expressly set forth in Section
2.1, the Service Provider shall bear and be charged with all of the costs and
expenses of the Service Provider whether incurred before or after the date
hereof, in connection with the Services rendered or to be rendered by the
Service Provider to or on behalf of the Company.

 

 3 

 

 

ARTICLE III

EXCULPATION AND INDEMNIFICATION

 

3.1.         Exculpation and Indemnification.

 

(a)          Neither the Service Provider, nor any of its Affiliates, nor the
managers, members, affiliates, partners, directors, officers, employees,
shareholders and other representatives and agents of the Service Provider (each,
a “Service Provider Indemnified Party”), shall be liable to the Company, or its
Affiliates, or to any of their members, managers, officers, directors,
shareholders, employees, consultants, independent contractors or other
representatives or agents for monetary damages for any losses, claims, damages
or liabilities (“Damages”) arising from any act performed or omitted by such
parties arising out of the performance by the Service Provider of its Services
under this Agreement or the Company’s Business or affairs, except to the extent
that any such Damages are attributable to the gross negligence or willful
misconduct of such Service Provider Indemnified Party or breach of this
Agreement by any such Service Provider Indemnified Party, in which case the
Service Provider shall indemnify and hold harmless the Company and its members
and their respective members, managers, officers, directors, shareholders,
employees, consultants or other representatives or agents (each, a “Company
Indemnified Party”) for all Damages arising from any act or omission with
respect to which the Service Provider has been found to have been grossly
negligent or to have engaged in willful misconduct or breach of this Agreement
in the same manner as the Indemnified Parties are entitled to indemnification
from the Company as set forth in Section 3.1(b).

 

(b)          The Company shall, to the fullest extent permitted by applicable
law, indemnify, defend and hold harmless the Service Provider Indemnified
Parties against any Damages to which the Service Provider Indemnified Parties
may become subject in connection with any matter arising out of the performance
by the Service Provider of its Services under this Agreement or the Company’s
Business or affairs, except, with respect to the Service Provider Indemnified
Parties to the extent that any such Damages are attributable to the gross
negligence or willful misconduct of a Service Provider Indemnified Party or
breach of this Agreement by a Service Provider Indemnified Party, in which case
the Company Indemnified Parties shall be indemnified and held harmless by the
Service Provider as set forth in Section 3.1(a). If the Service Provider
Indemnified Parties become involved in any capacity in any action, proceeding or
investigation in connection with any matter arising out of the performance by
the Service Provider of its Services under this Agreement or the Company’s
Business or affairs, the Company shall advance to the Service Provider
Indemnified Parties their reasonable legal and other expenses (including the
cost of any investigation and preparation) as they are incurred in connection
therewith; provided, however, that the Service Provider Indemnified Parties
shall promptly repay to the Company the amount of any such reimbursed expenses
paid to them or on their behalf if it shall ultimately be finally determined
that the Service Provider Indemnified Parties were not entitled to be
indemnified by the Company in connection with such action, proceeding or
investigation.

 

(c)          The provisions of this Article III shall inure to the benefit of
the Service Provider Indemnified Parties, and any successors, assigns, heirs and
personal representatives of such Service Provider Indemnified Parties.

 

 4 

 

 

ARTICLE IV

MISCELLANEOUS

 

4.1.         Duration and Termination. This Agreement shall commence on the date
first set forth above and terminate (i) at XXXX’s election upon Service
Provider’s breach of this Agreement and failure to cure such breach within
fifteen (15) days after delivery of notice by XXXX to Service Provider of such
breach, or within thirty (30) days after delivery of such notice if such breach
is not reasonably capable of being cured within fifteen (15) days, (ii) upon
dissolution of the Company as provided in the LLC Agreement, or (iii) upon the
mutual agreement of the parties.

 

4.2.         Status of the Service Provider. Except in the rendering of the
Services on behalf of the Company, the Service Provider shall be an independent
contractor and shall have no authority to act for or represent the Company in
any way or otherwise be deemed an agent of the Company.

 

4.3.         Notices. All notices required or permitted hereunder shall be in
writing and shall be deemed effectively given:

 

(a)          upon personal deliver to the party to be notified;

 

(b)          when sent by confirmed facsimile if sent during normal business
hours of the recipient, or, if not, then on the next business day;

 

(c)          five (5) business days after having been sent by registered or
certified mail, return receipt requested, postage prepaid; or

 

(d)          one (1) business day after deposit with a nationally recognized
overnight courier, specifying next day delivery, with written verification of
receipt.

 

All communications shall be sent as follows:

 

If to the Service Provider, to:

 

uSell.com, Inc.
33 East 33rd St., Suite 1101
New York, NY 10016
Attention: Nik Raman, CEO
nik@usell.com

 

And to:

 

BST Distribution, Inc.
We Sell Cellular LLC
150 Executive Drive, Suite Q
Edgewood, NY 11717
Attention: Brian Tepfer, CEO
btepfer@wesellcell.com

 

 5 

 

 

if to the Company, to:

 

XXXX



 

or at such other address as any party may designate by written notice to the
other parties hereto given in accordance herewith.

 

4.4.         Further Assurances. The parties hereto shall promptly execute,
deliver, file or record such agreements, instruments, certificates and other
documents and take such actions as the other parties may reasonably request or
as may otherwise be necessary or proper to carry out the terms and provisions of
this Agreement and to consummate and perfect the transactions contemplated
hereby.

 

4.5.         Binding Effect; Assignment. Except as otherwise expressly provided
herein, the provisions hereof shall inure to the benefit of, and be binding
upon, the successors, heirs, executors and administrators of the parties hereto
and shall inure to the benefit of and be enforceable by each party. This
Agreement shall not be assignable by a party without the prior written consent
of the other party.

 

4.6.         Governing Law, Jurisdiction and Waiver of Jury Trial.

 

(a)          THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE
AND PERFORMED IN SUCH STATE, WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS.

 

(b)          THE PARTIES HEREBY CONSENT AND AGREE THAT THE STATE OR FEDERAL
COURTS LOCATED IN THE COUNTY OF NEW YORK, STATE OF NEW YORK SHALL HAVE EXCLUSIVE
JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN THE PARTIES
PERTAINING TO THIS AGREEMENT OR TO ANY MATTER ARISING OUT OF OR RELATED TO THIS
AGREEMENT; PROVIDED, THAT EACH PARTY ACKNOWLEDGES THAT ANY APPEALS FROM THOSE
COURTS MAY HAVE TO BE HEARD BY A COURT LOCATED OUTSIDE OF THE COUNTY OF NEW
YORK, STATE OF NEW YORK. EACH PARTY EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO
SUCH JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN ANY SUCH COURT, AND EACH
PARTY HEREBY WAIVES ANY OBJECTION THAT IT MAY HAVE BASED UPON LACK OF PERSONAL
JURISDICTION, IMPROPER VENUE OR FORUM NON CONVENIENS. EACH PARTY HEREBY WAIVES
PERSONAL SERVICE OF THE SUMMONS, COMPLAINT AND OTHER PROCESS ISSUED IN ANY SUCH
ACTION OR SUIT AND AGREES THAT SERVICE OF SUCH SUMMONS, COMPLAINT AND OTHER
PROCESS MAY BE MADE BY REGISTERED OR CERTIFIED MAIL ADDRESSED TO SUCH PARTY AT
THE ADDRESS SET FORTH IN SECTION 4.3 AND THAT SERVICE SO MADE SHALL BE DEEMED
COMPLETED UPON SUCH PARTY’S ACTUAL RECEIPT THEREOF OR FIVE (5) BUSINESS DAYS
AFTER DEPOSIT IN THE U.S. MAIL, PROPER POSTAGE PREPAID.

 

 6 

 

 

(c)          THE PARTIES DESIRE THAT THEIR DISPUTES BE RESOLVED BY A JUDGE
APPLYING SUCH APPLICABLE LAWS. THEREFORE, TO ACHIEVE THE BEST COMBINATION OF THE
BENEFITS OF THE JUDICIAL SYSTEM AND/OR OF ARBITRATION, THE PARTIES HERETO WAIVE
ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING BROUGHT TO
RESOLVE ANY DISPUTE, WHETHER ARISING IN CONTRACT, TORT, OR OTHERWISE BETWEEN ANY
PARTY ARISING OUT OF, CONNECTED WITH, RELATED OR INCIDENTAL TO THE RELATIONSHIP
ESTABLISHED BETWEEN THEM IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS
RELATED HERETO.

 

4.7.         XXXX as Third Party Beneficiary. XXXX shall be a third party
beneficiary of this Agreement. The Service Provider and the Company expressly
agree that XXXX shall be entitled to enforce the Company’s rights hereunder to
the same extent that the Company is entitled to enforce this Agreement whether
in law or in equity. Except for XXXX, the Service Provider Indemnified Parties
and the Company Indemnified Parties, nothing herein expressed or implied is
intended or shall be construed to confer upon or give to any person or
corporation other than the parties hereto and their successors or assigns, any
rights or remedies under or by reason of this Agreement. XXXX shall have the
right at any time during normal business hours to inspect and audit books and
records of the Service Provider in connection with and related to the Services
and the Service Provider promptly will provide to XXXX information requested by
XXXX in connection with and related to the Services.

 

4.8.         Severability. Wherever possible each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid or illegal under applicable law such provision shall be ineffective to
the extent of such prohibition or invalidity or illegality, without invalidating
the remainder of such provision or the remaining provisions thereof which shall
not in any way be affected or impaired thereby.

 

4.9.         Waiver. No course of dealing or omission or delay on the part of
any party hereto in asserting or exercising any right hereunder shall constitute
or operate as a waiver of any such right. No waiver of any provision hereof
shall be effective, unless in writing and signed by or on behalf of the party to
be charged therewith. No waiver shall be deemed a continuing waiver or waiver in
respect of any other or subsequent breach or default, unless expressly so stated
in writing.

 

4.10.       Entire Agreement. This Agreement, the exhibits and schedules hereto
and thereto and the other documents delivered pursuant hereto constitute the
full and entire understanding and agreement between the parties with regard to
the subjects hereof.

 

4.11.       Amendment. This Agreement may be amended or modified only upon the
written consent of all the parties hereto.

 

 7 

 

 

4.12.       Delays or Omissions; Remedies. It is agreed that no delay or
omission to exercise any right, power or remedy accruing to any party, upon any
breach, default or noncompliance by another party under this Agreement shall
impair any such right, power or remedy, nor shall it be construed to be a waiver
of any such breach, default or noncompliance, or any acquiescence therein, or of
or in any similar breach, default or noncompliance thereafter occurring. All
remedies, either under this Agreement, by law or otherwise afforded to any
party, shall be cumulative and not alternative. The parties shall have all
rights and remedies set forth herein and all rights and remedies that the
parties have been granted at any time under any other agreement or contract and
all of the rights that the parties have under any law. Any person having any
rights under any provision of this Agreement shall be entitled to enforce such
rights specifically (without any requirement to post a bond or other security or
prove actual damages, which requirements each of the parties waives to the
fullest extent permitted by law), to recover damages by reason of any breach of
any provision of this Agreement and to exercise all other rights granted by law.

 

4.13.       Attorneys’ Fees. In the event that any suit or action is instituted
to enforce any provision in this Agreement, the prevailing party in such dispute
shall be entitled to recover from the losing party all fees, costs and expenses
of enforcing any right of such prevailing party under or with respect to this
Agreement, including such reasonable fees and expenses of attorneys and
accountants, which shall include all fees, costs and expenses of appeals.

 

4.14.       Titles and Subtitles. The titles of the sections and subsections of
this Agreement are for convenience of reference only and are not to be
considered in construing this Agreement.

 

4.15.       Signatures; Counterparts. This Agreement may be executed by
facsimile or electronic signatures and in any number of counterparts, each of
which shall be an original, but all of which together shall constitute one
agreement.

 

4.16.       Construction. Each party acknowledges that its legal counsel
participated in the preparation of this Agreement and, therefore, stipulates
that the rule of construction that ambiguities are to be resolved against the
drafting party shall not be applied in the interpretation of this Agreement to
favor any party against the other. Unless the context otherwise requires, (i)
words in the singular or plural include the singular and plural and pronouns
stated in either the masculine, the feminine or neuter gender shall include the
masculine, feminine and neuter, (ii) the words “hereof,” “herein” and words to
similar effect refer to this Agreement in its entirety, and (iii) the use of the
word “including” in this Agreement shall be by way of example rather than
limitation.

 

[Remainder of page intentionally left blank]

 

 8 

 

 

IN WITNESS WHEREOF, this Services Agreement is hereby executed as of the date
first written above.

 

USELL.COM, INC.   XXXXX, by XXXX, its Manager       By:     By:   Name:  Nikhil
Raman   Name: Title:  CEO   Title:  

 

Each of the following affiliates or subsidiaries of uSell agrees to be bound by
the terms and conditions of this Agreement as it applies to affiliates or
subsidiaries:



BST DISTRIBUTION, INC., a New York corporation           By:        
Name:  Brian Tepfer       Title:  Chief Executive Officer           WE SELL
CELLULAR LLC,
a Delaware limited liability company   Upstream Phone Company USA, Inc., a
Delaware corporation       By:     By:     Name:  Nikhil Raman     Name:  Nikhil
Raman   Title:  Manager     Title:  President       UPSTREAM PHONE HOLDINGS,
INC., a Delaware corporation   HD CAPITAL HOLDINGS LLC,
a Delaware limited liability company       By:     By:     Name:  Nikhil Raman  
  Name:  Daniel Brauser   Title:  President     Title:  Manager

 

 9 

